DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/27/2020 in which claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 10/27/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120277943 A1) in view of Ariyoshi et al. (US 20210162979 A1, hereinafter “Ariyoshi”).
Regarding claims 1 and 9, Kim (Figs. 1-3) discloses a vehicle control device configured to control a traveling motor coupled to a driving wheel (a motor controller that controls an electric drive motor that transfers a torque to a drive wheel; Kim at [0013]-[0015]), the vehicle control device comprising: 
a driving force setting unit configured to set a first requested driving force on a basis of accelerator opening (a horizontal axis denotes a time and a vertical axis denotes a slip amount (wheel slip) of a drive wheel and the motor torque outputted from the motor 122 (TORQUE); [0013]), and make dulling processing on the first requested driving force to set a second requested driving force (when the TCS control starts, the demand level (A) of the TCS controller 100 decreases to be a predetermined value and the motor torque (C) of the motor 122 also decreases; Kim at [0043]); and 
a motor controller configured to control, on a basis of the second requested driving force, a motor driving force to be outputted from the traveling motor (if the TCS control is released, the demand value (A) of the TCS controller 100 increases to be a predetermined value, and the motor torque (C) of the motor 122 increases; Kim at [0045]).
Kim does not explicitly teach wherein the motor controller is configured to execute a slip control on a condition that the driving wheel slips on accelerated travel, the slip control including controlling the motor driving force on a basis of a limited driving force smaller than the second requested driving force; ]); and a motor controller configured to control, on a basis of the second requested driving force, a motor driving force to be outputted from the traveling motor
However, Ariyoshi teaches or at least suggests wherein the motor controller is configured to execute a slip control on a condition that the driving wheel slips on accelerated travel, the slip control including controlling the motor driving force on a basis of a limited driving force smaller than the second requested driving force (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]), and in stopping the slip control, the motor controller is configured to compare the first requested driving force and the motor driving force to determine magnitude relation, and on a condition that the first requested driving force is smaller than the motor driving force, the motor controller is configured to control the motor driving force on a basis of the first requested driving force (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to include the motor controller is configured to execute a slip control on a condition that the driving wheel slips on accelerated travel, as taught by Ariyoshi in order to alleviate the uncomfortable feeling given to the driver

Regarding claim 2, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein in stopping the slip control, the motor controller is configured to compare the first requested driving force and the motor driving force to determine the magnitude relation (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]), and on a condition that the first requested driving force is greater than the motor driving force, the motor controller is configured to control the motor driving force on a basis of the second requested driving force (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kim to include the motor controller is configured to compare the first requested driving force and the motor driving force to determine the magnitude relation, as taught by Ariyoshi in order to alleviate the uncomfortable feeling given to the driver

Regarding claim 3, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that the accelerator opening is smaller than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Regarding claim 4, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that the accelerator opening is smaller than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Regarding claim 5, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that a slip ratio of the driving wheel is lower than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Regarding claim 6, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that a slip ratio of the driving wheel is lower than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Regarding claim 7, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that a slip ratio of the driving wheel is lower than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Regarding claim 8, Kim, as modified by Ariyoshi discloses the claimed invention substantially as explained above. Further, Ariyoshi teaches wherein the slip control stops on a condition that a slip ratio of the driving wheel is lower than a threshold (when the accelerator pedal is released, the electric motor 13 achieves the motor brake which is large enough to stop the hybrid vehicle 1 without a brake operation; Ariyoshi at [0034]) and (The target engine rotational speed calculation unit 2043 compares the amount of change in the accelerator pedal position with a threshold. … when the amount of change in the accelerator pedal position is lower than the threshold; Ariyoshi at [0064]).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663